Upon Motion of Mr. Attorney General of Counsel for the Complainants, made unto this Court in the presence of the Defendants Counsel It is Ordered that this Cause be set down with the Register of this Court to be heard peremptorily on the day and at the time by Law appointed for Solemn Hearings in this Court in August next, or at the next Sitting of this Court, in case there is not then a Sufficient Number of the Members of his Majesty’s Honorabie Council met to hold a Court of Chancery according to Law; of which all parties concerned are to take Notice.
Alexr Stewart Deputy Register in Chancery